DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 objected to because of the following informalities:  Claim include acronym e.g. IP that is not properly defined in the claim. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for obtaining, means for determining, and means for transmitting” in claim 22.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  (Claim 22).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandez-Corbaton et al. (US Publication No. 200639238).

As to claims 1, 21, and 22, Fernandez-Corbaton teaches an apparatus comprising (fig. 1, fig. 2, access terminal on an aircraft providing communication to and/or for communication devices on the aircraft in flight, pp0019, The communication device may be mounted on an aircraft and the communication device is a gateway for other communication devices to communicate through the base station): 5 base station location identifying circuitry to obtain base station location information for a plurality of base stations that provide a wireless network for communication with a moving vehicle (fig. 1, pp0049, access terminal 116 may select the target base station using the position location of itself, or the locations of base stations 110, 112, 114), the plurality of base stations comprising a current base station connected with the moving vehicle and one or more other base stations (fig. 1, pp0049, access terminal 116 may select the target base station using the position location of itself, or the locations of base stations 110, 112, 114, i.e. current and target base stations); 10moving vehicle tracking circuitry to obtain moving vehicle tracking information for the moving vehicle (fig. 1, pp0055, pp0056, determine the velocity, and pp0019); correction determination circuitry to determine, based on the moving vehicle tracking information and the base station location information, transmission adjustment control information associated with each other base station (fig. 1, pp0034, pp0067, access terminal 116 may use its velocity and the target base station 112 position information to calculate the carrier frequency that target base station 112 would perceive. Thus, access terminal 116 may modify its carrier frequency of the signals transmitted by access terminal 116 so that these signals arrive at target base station 112, and pp0071); and 15an interface configured to transmit, for reception by the moving vehicle (fig. 2, pp0046, communicating control, pilot or data information among devices on the aircraft and the base stations), the transmission adjustment control information associated with at least a selected other base station, to enable the moving vehicle to adjust a signal transmitted to the selected other base station when a handover procedure is performed to transition communication with the moving vehicle from the current base station to the selected 20other base station (fig. 1, system that provides assisted acquisition during handoff, pp0067, access terminal 116 may use its velocity and the target base station 112 position information to calculate the carrier frequency that target base station 112 would perceive. Thus, access terminal 116 may modify its carrier frequency of the signals transmitted by access terminal 116 so that these signals arrive at target base station 112, and pp0071, pp0062).  
As to claim 2, Fernandez-Corbaton teaches wherein the transmission adjustment control information comprises at least one of: frequency adjustment information indicative of a frequency adjustment to be 25applied to a transmission frequency of said signal (fig. 1, pp0067, pp0034, the access terminal may adjust or modulate its transmit frequency so that its transmissions arrive at the receiving base station at the expected frequency range), so as to reduce a frequency difference between an observed frequency of the signal at the selected base station and a predetermined uplink frequency (fig. 1, pp0071, pp0067, frequency correction offset or coefficient to compensate for a Doppler shift in the reverse link carrier frequency perceived by the receiving base station, and pp0079); and timing adjustment information indicative of a timing adjustment to be applied to a transmission time of the signal, so as to reduce a timing difference between a 30reception timing of the signal at the selected base station and an expected timing (fig. 1, pp0070, time offset correction, pp0015, compensating for the propagation delay by adjusting a time window at which the target base station receives transmissions from the communication device).  
As to claim 3, Fernandez-Corbaton teaches wherein: the adjustment control information comprises absolute adjustment control information or relative adjustment control information, wherein: the absolute adjustment control information comprises at least one of an absolute frequency adjustment and an absolute timing adjustment to be applied to the 5signal as generated by a terminal device of the moving vehicle (fig. 1, pp0063, relative motion between these entities typically causes a Doppler shift or frequency offset in the reverse link signal received at current base station 114 (or target base station 112, and pp0079); and the relative adjustment control information comprises at least one of a relative frequency adjustment and a relative timing adjustment to be applied to the signal in addition to at least one of an existing frequency adjustment and an existing timing adjustment (fig. 1, pp0063, relative motion between these entities typically causes a Doppler shift or frequency offset in the reverse link signal received at current base station 114 (or target base station 112, and pp0079).  
As to claim 4, Fernandez-Corbaton teaches wherein: the moving vehicle tracking information comprises information indicative of a location and a velocity of the moving vehicle (fig. 1, pp0055, a communication handoff may be facilitated using various types of position-aiding information, such as the position and/or velocity of access terminal 116 and pp0019).  
15 As to claim 5, Fernandez-Corbaton teaches wherein: the interface is configured to receive, from the current base station, identification information of the moving vehicle (fig. 1, pp0046, modulated signals (e.g., data, pilot, and control signals, etc.) are transmitted from a base station to access terminal 116, and pp0062); and the moving vehicle tracking circuitry is configured to obtain the location and the velocity of the moving vehicle by accessing a tracking information database using 20the identification information of the moving vehicle (fig. 1, pp0057, controller may store position and velocity of access terminal, which can be retrieved to calculate or estimate the expected frequency shift in signals from an access terminal and inform the base stations 112 and/or 114 pp0059).  
As to claim 6, Fernandez-Corbaton teaches comprising distance computation circuitry configured to determine, for each other base station, separation information indicating a separation between the moving vehicle and that other base station based on the 25location of the moving vehicle and a location of that other base station (fig. 1, pp0070, pp0080, two positions can then be used to determine 606 a distance between the access terminal and receiving base station, as well as the propagation delay.  In one implementation, the access terminal may then adjust 608 the time at which it initiates its transmissions so that the transmissions arrive at the base station within the time window expected by the base station).  
As to claim 7, Fernandez-Corbaton teaches wherein: the transmission adjustment control information comprises said frequency adjustment information (fig. 1, pp0071, carrier frequency compensation described herein may be employed with both a current base station and/or a target base station);  30the separation information identifies a vector separation (fig. 1, pp0013, adjusting the direction of the directional antenna to account for displacement of the communication device); and the correction determination circuitry is configured to determine the frequency adjustment information associated with each other base station based on the vector P117663US57 separation between the moving vehicle and that other base station and the velocity of the moving vehicle (fig. 1, fig. 4, pp0052, access terminal 116 may implement a Doppler shift frequency correction to limit the frequency range searched for the expected signals from access terminal 116.  In particular, since the base station 112 may obtain location (e.g., distance, direction, and/or coordinates) and velocity of travel for access terminal 116, it can estimate the Doppler shift of the transmitted frequency from the access terminal 116.  By estimating the Doppler shift or frequency offset, the base station 114 can limit the frequencies searched, and pp0070, pp0071).  
As to claim 8, Fernandez-Corbaton teaches wherein:  5the transmission adjustment control information comprises said timing adjustment information; and the correction determination circuitry is configured to determine the timing adjustment information associated with each other base station based on the separation between the moving vehicle and that other base station (fig. 1, pp0070, access terminal 116, knowing its displacement and distance from base station 114, can calculate the propagation delay to base station 114 and compensate for it by initiating its transmissions early.  That is, access terminal 116 can adjust the time in which it initiates its transmission periods so that the transmission are received at base station 114 at the expect time).  
As to claim 9, Fernandez-Corbaton teaches wherein: the base station location identifying circuitry is configured to identify the one or more other base stations with reference to a bearing of the moving vehicle (fig. 1, pp0047, direction of flight and target base stations along the way).  
15 As to claim 10, Fernandez-Corbaton teaches wherein: the correction determination circuitry is configured to perform a process of determining further transmission adjustment control information associated with the current base station (fig. 1, pp0034, pp0070, access terminal 116 can adjust the time in which it initiates its transmission periods so that the transmission are received at base station 114 at the expect time); and the interface is configured to transmit, for reception by the moving vehicle, the 20further transmission adjustment control information, to enable the moving vehicle to adjust at least one further signal transmitted to the current base station (fig. 1, pp0034, pp0070, access terminal 116 can adjust the time in which it initiates its transmission periods so that the transmission are received at base station 114 at the expect time, and pp0046).  
As to claim 11, Fernandez-Corbaton teaches wherein: the correction determination circuitry is configured to iteratively perform said 25process, to enable ongoing adjustment of signals to be transmitted by the moving vehicle to the current base station (fig. 1, pp0034, pp0070, access terminal 116 can adjust the time in which it initiates its transmission periods so that the transmission are received at base station 114 at the expect time, and pp0046).  
As to claim 12, Fernandez-Corbaton teaches wherein: the interface is configured to receive offset information for a plurality of 30previous signals received at the current base station from the moving vehicle, the offset information comprising at least one of frequency offset information indicative of a difference between an observed frequency of each of the plurality of previous signalsP117663US58 received at the current base station and a predetermined uplink frequency of that previous signal (fig. 1, pp0063, relative motion between these entities typically causes a Doppler shift or frequency offset in the reverse link signal received at current base station 114 (or target base station 112, and pp0079), and timing offset information indicative of a difference between a reception timing of each of the plurality of previous signals at the current base station and an expected timing for that previous signal (fig. 1, pp0070, time offset correction, access terminal 116, knowing its displacement and distance from base station 114, can calculate the propagation delay to base station 114 and compensate for it by initiating its transmissions early.  That is, access terminal 116 can adjust the time in which it initiates its transmission periods so that the transmission are received at base station 114 at the expect time); and  5the correction determination circuitry is configured to determine the further transmission adjustment control information based on the offset information (fig. 1, pp0070, pp0063).  
As to claim 13, Fernandez-Corbaton teaches wherein the correction determination circuitry is configured to determine the further transmission adjustment control information by 10calculating a filtered estimate from the offset information received for said plurality of previous signals (fig. 1, pp0052, In particular, since the base station 112 may obtain location (e.g., distance, direction, and/or coordinates) and velocity of travel for access terminal 116, it can estimate the Doppler shift of the transmitted frequency from the access terminal 116, therefore, the approximate frequency shift or offset can be determined).  
As to claim 14, Fernandez-Corbaton teaches wherein: the correction determination circuitry is configured to perform a process of 15determining further transmission adjustment control information associated with the current base station (fig. 1, fig. 5, pp0067, pp0070, pp0060, the access terminal 116 may calculate the direction or sector to search for the target base station 112 and/or the access terminal frequency offset or shift and send this information to the target base station 112 and/or current base station 114); the interface is configured to transmit, for reception by the moving vehicle, the further transmission adjustment control information, to enable the moving vehicle to adjust at least one further signal transmitted to the current base station (fig. 1, fig. 5, pp0067, pp0070, pp0060, the access terminal 116 may calculate the direction or sector to search for the target base station 112 and/or the access terminal frequency offset or shift and send this information to the target base station 112 and/or current base station 114);  20the further transmission adjustment control information associated with the current base station comprises frequency adjustment information associated with the current base station (fig. 1, fig. 5, pp0067, pp0070, pp0071, pp0060, the access terminal 116 may calculate the direction or sector to search for the target base station 112 and/or the access terminal frequency offset or shift and send this information to the target base station 112 and/or current base station 114); the distance computation circuitry is configured to determine, for the current base station, a vector separation between the moving vehicle and the current base 25station based on the location of the moving vehicle and a location of the current base station (fig. 1, fig. 5, pp0067, pp0070, pp0071, pp0060, the access terminal 116 may calculate the direction or sector to search for the target base station 112 and/or the access terminal frequency offset or shift and send this information to the target base station 112 and/or current base station 114); and the correction determination circuitry is configured to determine the frequency adjustment information associated with the current base station based on the vector separation between the moving vehicle and the current base station and the velocity of 30the moving vehicle (fig. 1, fig. 5, pp0067, pp0070, pp0071, pp0060, the access terminal 116 may calculate the direction or sector to search for the target base station 112 and/or the access terminal frequency offset or shift and send this information to the target base station 112 and/or current base station 114).  
As to claim 15, Fernandez-Corbaton teaches wherein: P117663US59 the correction determination circuitry is configured to perform a process of determining further transmission adjustment control information associated with the current base station (fig. 1, fig. 5, pp0067, pp0070, pp0071, pp0060, the access terminal 116 may calculate the direction or sector to search for the target base station 112 and/or the access terminal frequency offset or shift and send this information to the target base station 112 and/or current base station 114); the interface is configured to transmit, for reception by the moving vehicle, the 5further transmission adjustment control information, to enable the moving vehicle to adjust at least one further signal transmitted to the current base station (fig. 1, fig. 5, pp0067, pp0070, pp0071, pp0060, the access terminal 116 may calculate the direction or sector to search for the target base station 112 and/or the access terminal frequency offset or shift and send this information to the target base station 112 and/or current base station 114); the further transmission adjustment control information associated with the current base station comprises timing adjustment information associated with the current base station (fig. 1, fig. 5, pp0067, pp0070, pp0071, pp0060, the access terminal 116 may calculate the direction or sector to search for the target base station 112 and/or the access terminal frequency offset or shift and send this information to the target base station 112 and/or current base station 114);  10the distance computation circuitry is configured to determine, for the current base station, further separation information indicating a separation between the moving vehicle and the current base station based on the location of the moving vehicle and a location of the current base station (fig. 1, fig. 5, pp0067, pp0070, pp0071, pp0060, the access terminal 116 may calculate the direction or sector to search for the target base station 112 and/or the access terminal frequency offset or shift and send this information to the target base station 112 and/or current base station 114); and the correction determination circuitry is configured to determine the timing 15adjustment information associated with the current base station based on the separation between the moving vehicle and the current base station (fig. 1, fig. 5, pp0067, pp0070, pp0071, pp0060, the access terminal 116 may calculate the direction or sector to search for the target base station 112 and/or the access terminal frequency offset or shift and send this information to the target base station 112 and/or current base station 114).  
As to claim 16, Fernandez-Corbaton teaches wherein the interface is configured to transmit the transmission adjustment control information to the current base station, for reception 20by the moving vehicle (fig. 1, fig. 5, pp0034, pp67, permits a receiving base station to compensate for Doppler shift that may be exhibited by moving access terminals, such as for example, an access terminal on aircraft.  Alternatively, the access terminal may adjust or modulate its transmit frequency so that its transmissions arrive at the receiving base station at the expected frequency range, and pp0088).  
As to claim 17, Fernandez-Corbaton teaches wherein the transmission adjustment control information is transmitted in an IP packet (fig. 1, pp0046, modulated signals (e.g., data, pilot, and control signals, etc.) are transmitted from a base station to access terminal 116. These signals are subsequently received by access terminal 116, and portions of these received signals may be relayed to communication devices 120 and 122. On the reverse link, data, pilot, and/or control signals are transmitted by the access terminal 116 to a base station.  Information transmitted by communication devices 120 and 122 to access terminal 116 may be transmitted by access terminal 116 in the reverse link to the current base station 114) comprising: identification information of one of the plurality of base stations; 25 a relative bit indicative of whether the transmission adjustment control information comprises relative adjustment control information or absolute adjustment control information; the transmission adjustment control information; and identification information of the moving vehicle (fig. 1, fig. 5, pp0034, pp67, permits a receiving base station to compensate for Doppler shift that may be exhibited by moving access terminals, such as for example, an access terminal on aircraft.  Alternatively, the access terminal may adjust or modulate its transmit frequency so that its transmissions arrive at the receiving base station at the expected frequency range, and pp0088).  
As to claim 18, Fernandez-Corbaton teaches wherein the interface is configured to transmit the transmission adjustment control information associated with the selected other base station for reception by said selected other base station (fig. 1, fig. 5, pp0034, pp67, permits a receiving base station to compensate for Doppler shift that may be exhibited by moving access terminals, such as for example, an access terminal on aircraft.  Alternatively, the access terminal may adjust or modulate its transmit frequency so that its transmissions arrive at the receiving base station at the expected frequency range).  
5 As to claim 19, Fernandez-Corbaton teaches wherein: the transmission adjustment control information associated with the selected other base station comprises timing adjustment information associated with the selected other base station for enabling the selected other base station to determine a reception timing of said signal transmitted to the selected other base station when said 10handover procedure is performed to transition communication with the moving vehicle from the current base station to the selected other base station (fig. 1, pp0046, pp0034, pp0070, time offset correction, access terminal 116, knowing its displacement and distance from base station 114, can calculate the propagation delay to base station 114 and compensate for it by initiating its transmissions early.  That is, access terminal 116 can adjust the time in which it initiates its transmission periods so that the transmission are received at base station 114 at the expect time, and pp0062).  
As to claim 20, Fernandez-Corbaton teaches wherein the moving vehicle is an aircraft (fig. 1, #130, aircraft).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bongaarts et al. (US Publication No. 20190037468), discussed the concept of wireless handover based on device movement wherein (UE) can be wirelessly connected to a network via a serving cell, while handover operations allow the UE to transition a connection from the serving cell to a candidate cell to facilitate mobility and connection continuity.  In some cases, the serving cell can be a wide area network and the candidate cell can be a small cell, whereby the small cell utilizes millimeter wavelength communications. In some cases, where a candidate cell can provide a higher quality connection compared to the serving cell, a handover decision can be based at least in part on motion data associated with the UE.  For example, if a speed of the UE is above a threshold, the UE or network can be prevented from initiating a handover from the serving cell to the candidate cell (see fig. 1, #102).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645